DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 29, 2020.
Claims 1-18 are pending in this action. 

Claim Objections
Claims 5-6, 11-12, and 17-18 are objected to because of the following informalities:  in the claims “and/or” is used, interpretation of claim can be changed based on the terms “and, or”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al. (US 9,570,086).
As per claim 1, Sanders discloses, a method for exiting a skill voice, comprising: 
receiving a user voice instruction (col. 3, line 64-col. 4, line 13); 
identifying a target exit intention corresponding to the user voice instruction according to the user voice instruction and a grammar rule of a preset exit intention (col. 9, lines 5-56); and 
executing a corresponding operation on a current voice skill of a device according to the target exit intention (col. 9, lines 5-56).  

As per claim 2, Sanders discloses, wherein the preset exit intention comprises at least one of power off intention, clear exit intention, and fuzzy exit intention (col. 19, line 47-col. 20, line 18).  

As per claim 3, Sanders discloses, wherein, the executing a corresponding operation on a current voice skill of a device according to the target exit intention, comprises: if the identified target exit intention is the power off intention, powering off the device according to the power off intention (col. 2, lines 12-32).  

As per claim 4, Sanders discloses, wherein, the executing a corresponding operation on a current voice skill of a device according to the target exit intention, comprises: if the identified target exit intention is the clear exit intention, exiting the current voice skill of the device according to the clear exit intention (col. 2, lines 12-32).  

As per claim 5, Sanders disclose, wherein, the executing a corresponding operation on a current voice skill of a device according to the target exit intention, comprises: if the identified target exit intention is the fuzzy exit intention, judging whether the current voice skill of the device can respond to the user voice instruction; 
if the current voice skill of the device can respond to the user voice instruction, executing, by the current voice skill of the device, a response operation corresponding to the user voice instruction; and / or if the current voice skill of the device cannot respond to the user voice instruction, exiting the current voice skill of the device (col. 19, line 47-col. 20, line 59).
As per claims 7-11 and 13-17, they are analyzed and thus rejected for the same reasons set forth in the rejections of claim 1-5, because corresponding claims have similar limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 9,570,086) as applied to claims 1, 7, and 14 above, and further in view of Well-known prior art.
Sanders discloses, wherein, the executing a corresponding operation on a current voice skill of a device according to the target exit intention comprises: if the identified target exit intention is the fuzzy exit intention, judging a scenario of the
current voice skill of the device (col. 19, line 47-col. 20, line 59), however does not explicitly discloses exemplary scenario, if the scenario of the current voice skill of the device is a multimedia playing scenario, pausing a multimedia playing; and / or if the scenario of the current voice skill of the device is not the multimedia playing
scenario, exiting the current voice skill of the device. Official Notice is taken on the multimedia playing scenario.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known multimedia scenario alternatively in the invention of Sanders because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claims 12 and 18, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 6, because corresponding claims have similar limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi, Yao-wen (CN 110234032) discloses, a voice skill building method and system.
Shimakawa (US 2002/0013710) discloses, in an information processing apparatus, a command definition management unit obtains command definition information, and based on thereon, generates speech recognition dictionaries in an XML parser unit and a speech recognition dictionary unit. 
Vanbuskirk et al. (US 6,505,153) discloses, user command including user cancel command (Figure 4B).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 14, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656